 Case 4:19-cv-00776-ALM-KPJ Document 11 Filed 09/15/21 Page 1 of 1 PageID #: 60




                             United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   JUAN RODRIGUEZ-CALDERON,                         §
                                                    §              Civil Action No. 4:19-cv-776
   v.                                               §           Criminal Action No. 4:18-cr-154
                                                    §
   UNITED STATES OF AMERICA                         §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 22, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #10) that Movant’s Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal

  Custody (the “Motion”) (Dkt. #1) be denied and dismissed with prejudice.

          Having received the Report of the United States Magistrate Judge, and no timely objections

  being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

          It is therefore ORDERED that the Motion (Dkt. #1) is DENIED, and the case is

  DISMISSED WITH PREJUDICE. A certificate of appealability is DENIED.

          IT IS SO ORDERED.
          SIGNED this 15th day of September, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
